DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) was/were submitted on 14 November 2020 and 1 June 2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered by the examiner.
	
Election/Restrictions
Applicant's election with traverse of Claims 6-8 and 14-16 in the reply filed on 4 October 2021 is acknowledged.  The traversal is on the ground(s) that no serious burden exist regardless whether the claim set includes independent or distinct inventions.  This is not found persuasive because the separate and distinct areas of disclosure would require separate and distinct searches.
The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Koo et al. (US 2018/0115787 A1).

Regarding Claims 1 and 19, Koo discloses an inverse transform method in picture block decoding, wherein the method is applied in a video decoding device, and comprises: determining, in a target transform set, a corresponding transform pair of each region of at least two regions that constitute a to-be-decoded current block [Koo: ¶ [0048]: In the present invention, a method of decoding a video signal includes the steps of obtaining a transform-coded residual signal of a current block from the video signal; performing inverse transform on the transform-coded residual signal based on a vertical-directional transform matrix and a horizontal-directional transform matrix; generating a prediction signal of the current block; and generating a reconstructed signal by adding the residual signal obtained through the inverse transform and the prediction signal, wherein the transform-coded residual signal is sequentially inverse-transformed in a vertical direction and a horizontal direction], wherein the at least two regions do not overlap each other [Koo: FIG. 15], the target transform set comprises a correspondence between a transform pair and a position of a region in the current block [Koo: ¶ [0048]], and the transform pair comprises a horizontal transform core and a vertical transform core [Koo: ¶ [0040]: The present invention provides a method of encoding a video signal, including the steps of generating prediction pixels for the first row or column of a current block based on a boundary pixel neighboring to the current block; predicting the remaining pixels within the current block respectively in a vertical direction or a horizontal direction using the prediction pixels for the first row or column of the current block; generating a difference signal based on the prediction pixels of the current block; and generating a transform-coded residual signal by applying a horizontal-directional transform matrix and a vertical-directional transform matrix to the difference signal]; inverse transforming each region of the at least two regions based on the corresponding transform pair of each region of the at least two regions to obtain an inverse transform result of each region of the at least two regions [Koo: ¶ [0048]]; and obtaining an inverse transform result of the current block based on the inverse transform result of each region of the at least two regions and a position of each region of the at least two regions in the current block [Koo: ¶ [0048]; and ¶ [0166]: Equation 17 and Equation 18 determine a reconstructed pixel value at each position within the block].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo as applied to claims 1 and 9 above, and further in view of Jeong et al. (US 2018/0176601 A1).

Regarding Claims 2 and 10, Koo disclose(s) all the limitations of Claims 1 and 9, respectively, and is/are analyzed as previously discussed with respect to those claims.
Koo may not explicitly disclose wherein the at least two regions are obtained in the following manner: performing N-layer partitioning on the current block based on a preset partitioning mode to obtain the at least two regions, wherein 1< N Ni, N1 is a maximum partitioning layer quantity, and the preset partitioning mode comprises at least one of the following partitioning modes: a quadtree partitioning mode, a binary tree partitioning mode, or a ternary tree partitioning mode.
However, Jeong discloses wherein the at least two regions are obtained in the following manner: performing N-layer partitioning on the current block based on a preset partitioning mode to obtain the at least two regions, wherein 1< N Ni, N1 is a maximum partitioning layer quantity [Jeong: ¶ [0126]: As another example, when the block is M×N (M>N) and N is equal to the preset minimum partition-available size such that horizontal-direction partitioning is not supported, 1 bit is assigned to the partition flag. When the value is one, vertical-direction partitioning is performed, and when the value is zero, partitioning is not performed; and ¶ [0152]: Like the above-described partition flag, a partition block candidate group may be determined according to at least one factor among the partition depth, the coding mode, the prediction mode, the size, the shape, the type of the block, the slice type, the partition-available depth limit, the minimum/maximum partition-available size, etc. or a combination thereof], and the preset partitioning mode comprises at least one of the following partitioning modes: a quadtree partitioning mode, a binary tree partitioning mode, or a ternary tree partitioning mode [Jeong: ¶ [0146]: Also, the partition support range may be determined according to at least one factor among the partitioning method (quad tree, binary tree), the slice type, the luma/chroma component, the coding mode, etc. or a combination thereof].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the well-known limitations required for partitioning of Jeong with the partitioning of Koo in order to provide basic required information for normal partitioning that Koo did not feel the need to explicitly disclose.

Claims 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Jeong as applied to claims 2 and 10 above, and further in view of Park et al. (US 2013/0003855 A1).

Regarding Claims 6 and 14, Koo in view of Jeong disclose(s) all the limitations of Claims 2 and 10, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Koo in view of Jeong discloses wherein the performing N-layer partitioning on the current block based on a preset partitioning mode to obtain the at least two regions comprises: determining whether the current block meets a partitioning condition [Jeong: ¶ [0145]: As described above, quad-tree-based partitioning and binary-tree-based partitioning may be set and supported based on various conditions. The examples are not limited thereto, and may include a case where conditions are switched, a case of one or more factors mentioned in the examples or a combination thereof, or may be modified. The partition-available depth limit may be determined according to at least one factor among the partitioning method (quad tree, binary tree), the slice type, the luma/chroma component, the coding mode, etc. or a combination thereof; and ¶ [0228]: As another example, in a case where the maximum number of mode prediction candidate groups of the current block is k, in which the left block is composed of m blocks whose length is smaller than the height of the current block and the upper block is composed of n blocks whose length is shorter than the width of the current block, it is possible to fill the candidate group according to a preset order (left to right, top to bottom) when a sum (m+n) of partition blocks of the neighbor blocks is greater than k. When a sum (m+n) of the partition blocks of the neighbor blocks is greater than the maximum value k of the candidate group, prediction modes of the neighbor blocks (the left block and the upper block) and prediction modes of other neighbor blocks (e.g., the lower left, the upper left, the upper right blocks, etc.) may be included in the mode prediction candidate group of the current block. The examples are not limited thereto, and may include a case where conditions are switched, or may be modified]; and when determining that the current block meets the partitioning condition, performing N- layer partitioning on the current block based on the preset partitioning mode to obtain the at least two regions [Jeong: ¶ [0145]].

However, Park discloses wherein the performing N-layer partitioning on the current block based on a preset partitioning mode to obtain the at least two regions comprises: determining whether the current block meets a partitioning condition, wherein the partitioning condition is that a width of the current block is greater than a preset width threshold, or that a height of the current block is greater than a preset height threshold [Park: ¶ [0061]: Also, information related to the structure of the transform unit may be represented by the depth of the transform unit and the size of the transform unit, for example, derived from the maximum height (or partition depth) of a preset transform unit tree, the maximum size of the transform unit, the minimum size of the transform unit, a difference between the maximum size and the minimum size of the transform unit, and/or log values thereof. In the meantime, the maximum partition depth of the transform unit may be changed according to a prediction mode of the corresponding unit].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the threshold based processing of Koo in view of Jeong with the specific thresholds of Park in order to provide the best process to apply in order to provide a higher quality outcome.
	
Claims 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Koo in view of Jeong as applied to claims 2 and 10 above, and further in view of Zhao et al. (US 2017/0280162 A1).

Regarding Claims 7 and 15, Koo in view of Jeong disclose(s) all the limitations of Claims 2 and 10, respectively, and is/are analyzed as previously discussed with respect to those claims.
Furthermore, Koo in view of Jeong discloses wherein the performing N-layer partitioning on the current block based on a preset partitioning mode to obtain the at least two regions comprises: performing N-layer partitioning on the current block based on the preset partitioning mode to obtain the at least two regions [Jeong: ¶ [0145]].
Koo in view of Jeong may not explicitly disclose wherein the performing N-layer partitioning on the current block based on a preset partitioning mode to obtain the at least two regions comprises: parsing a bitstream corresponding to a bitstream layer at which the current block is located, to obtain first transform indication information, wherein the first transform indication information is used to indicate whether the current block needs to be inverse transformed by region; and when the first transform indication information indicates that the current block needs to be inverse transformed by region, performing partitioning on the current block based on the preset partitioning mode to obtain the at least two regions.
However, Zhao discloses wherein the performing N-layer partitioning on the current block based on a preset partitioning mode to obtain the at least two regions comprises: parsing a bitstream corresponding to a bitstream layer at which the current block is located, to obtain first transform indication information [Zhao: ¶ [0047]: Video decoder 30 may receive a bitstream generated by video encoder 22. In addition, video decoder 30 may parse the bitstream to obtain syntax elements from the bitstream. Video decoder 30 may reconstruct the pictures of the video data based at least in part on the syntax elements obtained from the bitstream], wherein the first transform indication information is used to indicate whether the current block [Zhao: ¶ [0047]; and ¶ [0154]: Entropy decoding unit 150 may receive encoded video data (e.g., NAL units) from video data memory 151 and may parse the NAL units to obtain syntax elements. Entropy decoding unit 150 may entropy decode entropy-encoded syntax elements in the NAL units. Prediction processing unit 152, inverse quantization unit 154, inverse transform processing unit 156, reconstruction unit 158, and filter unit 160 may generate decoded video data based on the syntax elements extracted from the bitstream]; and when the first transform indication information indicates that the current block needs to be inverse transformed by region, performing partitioning on the current block based on the preset partitioning mode to obtain the at least two regions [Zhao: ¶ [0155]: In accordance with some examples of this disclosure, entropy decoding unit 150 may determine a tree structure as part of obtaining the syntax elements from the bitstream. The tree structure may specify how an initial video block, such as a CTB, is partitioned into smaller video blocks, such as coding units. In accordance with one or more techniques of this disclosure, for each respective non-leaf node of the tree structure at each depth level of the tree structure, there are a plurality of allowed splitting patterns for the respective non-leaf node and the video block corresponding to the respective non-leaf node is partitioned into video blocks corresponding to the child nodes of the respective non-leaf node according to one of the plurality of allowable splitting patterns].
It would have been obvious to one having ordinary skill in the art before the effective filing date to combine the syntax driven processing of Koo in view of Jeong with the specific syntax of Zhao in order to provide more information to improve overall quality.

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is an examiner’s statement of reasons for allowance: While syntax to determine whether various sized blocks need partitioning is well-known in the art, the specific requirement of various levels of syntax to require partitioning as well as all other limitations of the claims has not been found in the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN R MESSMORE whose telephone number is (571)272-2773. The examiner can normally be reached Monday-Friday 9-5 EST/EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN R MESSMORE/Primary Examiner, Art Unit 2482